United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-1359
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Cody Dean Williams

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
               for the Western District of Missouri - Jefferson City
                                 ____________

                            Submitted: August 25, 2016
                            Filed: September 28, 2016
                                  [Unpublished]
                                  ____________

Before LOKEN, BENTON, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

       Cody Dean Williams pleaded guilty to a charge of possession with intent to
distribute a methamphetamine mixture, and the district court1 sentenced him to 160


      1
        The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
months in prison and three years of supervised release, after varying downward from
the calculated advisory Guidelines range. This appeal followed, in which Williams’s
counsel has moved to withdraw, and has filed a brief under Anders v. California, 386
U.S. 738 (1967), challenging the district court’s calculation of drug quantity and the
court’s conclusion that Williams was a career offender under USSG § 4B1.1.

       Williams pleaded guilty pursuant to a plea agreement that contained a waiver
of his right to appeal his sentence, with certain exceptions that do not apply in this
case; and his plea-hearing testimony establishes that he entered into the plea
agreement, and the appeal waiver, knowingly and voluntarily. Further, enforcing the
appeal waiver in this case would not create a miscarriage of justice. Therefore, we
will enforce the appeal waiver, which prevents consideration of the claims before us.
See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review of
validity and applicability of appeal waiver); United States v. Andis, 333 F.3d 886,
889–90 (8th Cir. 2003) (en banc) (court should enforce appeal waiver and dismiss
appeal where it falls within scope of waiver, plea agreement and waiver were entered
into knowingly and voluntarily, and no miscarriage of justice would result).

      Further, having independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), we find no non-frivolous issues for appeal outside the scope of the
appeal waiver. Accordingly, the judgment of the district court is affirmed, and
counsel’s motion to withdraw is granted.
                       ______________________________




                                         -2-